Exhibit 10.1

 

 

 

 

CITI TRENDS, INC.

2012 INCENTIVE PLAN

 

 

 

 

--------------------------------------------------------------------------------


 

CITI TRENDS, INC.

2012 INCENTIVE PLAN

 

ARTICLE 1 PURPOSE

4

1.1

General

4

ARTICLE 2 DEFINITIONS

4

2.1

Definitions

4

ARTICLE 3 EFFECTIVE TERM OF PLAN

11

3.1

Effective Date

11

3.2

Term of Plan

11

ARTICLE 4 ADMINISTRATION

11

4.1

Committee

11

4.2

Actions and Interpretations by the Committee

12

4.3

Authority of Committee

12

4.4

Delegation

13

4.5

Indemnification

13

ARTICLE 5 SHARES SUBJECT TO THE PLAN

14

5.1

Number of Shares

14

5.2

Share Counting

14

5.3

Stock Distributed

15

5.4

Limitation on Awards

15

5.5

Minimum Vesting Requirements

15

ARTICLE 6 ELIGIBILITY

16

6.1

General

16

ARTICLE 7 STOCK OPTIONS

16

7.1

General

16

7.2

Incentive Stock Options

17

ARTICLE 8 STOCK APPRECIATION RIGHTS

17

8.1

Grant of Stock Appreciation Rights

17

ARTICLE 9 RESTRICTED STOCK AND STOCK UNITS

18

9.1

Grant of Restricted Stock and Stock Units

18

9.2

Issuance and Restrictions

18

9.3

Dividends on Restricted Stock

18

9.4

Forfeiture

19

9.5

Delivery of Restricted Stock

19

ARTICLE 10 PERFORMANCE AWARDS

19

10.1

Grant of Performance Awards

19

10.2

Performance Goals

19

ARTICLE 11 QUALIFIED PERFORMANCE-BASED AWARDS

20

11.1

Options and Stock Appreciation Rights

20

11.2

Other Awards

20

11.3

Performance Goals

21

11.4

Inclusions and Exclusions from Performance Criteria

21

11.5

Certification of Performance Goals

21

11.6

Award Limits

21

ARTICLE 12 DIVIDEND EQUIVALENTS

22

12.1

Grant of Dividend Equivalents

22

 

--------------------------------------------------------------------------------


 

ARTICLE 13 STOCK OR OTHER STOCK-BASED AWARDS

22

13.1

Grant of Stock or Other Stock-Based Awards

22

ARTICLE 14 PROVISIONS APPLICABLE TO AWARDS

22

14.1

Award Certificates

22

14.2

Form of Payment for Awards

22

14.3

Limits on Transfer

22

14.4

Beneficiaries

23

14.5

Stock Trading Restrictions

23

14.6

Acceleration for Other Reasons

23

14.7

Forfeiture Events

23

14.8

Substitute Awards

23

ARTICLE 15 CHANGES IN CAPITAL STRUCTURE

24

15.1

Mandatory Adjustments

24

15.2

Discretionary Adjustments

24

15.3

General

24

ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION

25

16.1

Amendment, Modification and Termination

25

16.2

Awards Previously Granted

25

16.3

Compliance Amendments

25

ARTICLE 17 GENERAL PROVISIONS

26

17.1

Rights of Participants

26

17.2

Withholding

26

17.3

Special Provisions Related to Section 409A of the Code

27

17.4

Unfunded Status of Awards

29

17.5

Relationship to Other Benefits

29

17.6

Expenses

29

17.7

Titles and Headings

29

17.8

Gender and Number

29

17.9

Fractional Shares

29

17.10

Government and Other Regulations

29

17.11

Governing Law

30

17.12

Severability

30

17.13

No Limitations on Rights of Company

30

 

3

--------------------------------------------------------------------------------


 

CITI TRENDS, INC.

2012 INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.                            GENERAL.  The purpose of the Citi Trends, Inc.
2012 Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of Citi Trends, Inc. (the “Company”), by linking the personal interests
of employees, officers, directors and consultants of the Company or any
Affiliate (as defined below) to those of Company stockholders and by providing
such persons with an incentive for outstanding performance.  The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.  Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1.                            DEFINITIONS.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase shall generally be given the meaning
ascribed to it in this Section or in Section 1.1 unless a clearly different
meaning is required by the context.  The following words and phrases shall have
the following meanings:

 

(a)                                 “Affiliate” means (i) any Subsidiary or
Parent, or (ii) an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Committee.

 

(b)                                 “Award” means an award of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred Stock
Units, Performance Awards, Dividend Equivalents, Other Stock-Based Awards, or
any other right or interest relating to Stock or cash, granted to a Participant
under the Plan.

 

(c)                                  “Award Certificate” means a written
document, in such form as the Committee prescribes from time to time, setting
forth the terms and conditions of an Award.  Award Certificates may be in the
form of individual award agreements or certificates or a program document
describing the terms and provisions of an Award or series of Awards under the
Plan.  The Committee may provide for the use of electronic, internet or other
non-paper Award Certificates, and the use of electronic, internet or other
non-paper means for the acceptance thereof and actions thereunder by a
Participant.

 

(d)                                 “Beneficial Owner” shall have the meaning
given such term in Rule 13d-3 of the General Rules and Regulations under the
1934 Act.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Cause” as a reason for a Participant’s
termination of employment shall have the meaning assigned such term in the
employment, severance or similar agreement,

 

--------------------------------------------------------------------------------


 

if any, between such Participant and the Company or an Affiliate, provided,
however that if there is no such employment, severance or similar agreement in
which such term is defined, and unless otherwise defined in the applicable Award
Certificate, “Cause” shall mean any of the following acts by the Participant, as
determined by the Committee: gross neglect of duty; prolonged absence from duty
without the consent of the Company; material breach by the Participant of any
published Company code of conduct or code of ethics; intentionally engaging in
activity that is in conflict with or adverse to the business or other interests
of the Company; or willful misconduct, misfeasance or malfeasance of duty which
is reasonably determined to be detrimental to the Company. With respect to a
Participant’s termination of directorship, “Cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.  The determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.

 

(g)                                  “Change in Control” means and includes the
occurrence of any one of the following events:

 

(i)                                     the acquisition by any Person of
Beneficial Ownership of Voting Securities which, when added to the Voting
Securities then Beneficially Owned by such Person, would result in such Person
Beneficially Owning 33% or more of the combined voting power of the Company’s
then outstanding Voting Securities; provided, however, that for purposes of this
paragraph (i), a Person shall not be deemed to have made an acquisition of
Voting Securities if such Person: (1) acquires Voting Securities as a result of
a stock split, stock dividend or other corporate restructuring in which all
stockholders of the class of such Voting Securities are treated on a pro rata
basis; (2) acquires the Voting Securities directly from the Company; (3) becomes
the Beneficial Owner of 33% or more of the combined voting power of the
Company’s then outstanding Voting Securities solely as a result of the
acquisition of Voting Securities by the Company or any Subsidiary which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by such Person, provided that if (x) a
Person would own at least such percentage as a result of the acquisition by the
Company or any Subsidiary and (y) after such acquisition by the Company or any
Subsidiary, such Person acquires Voting Securities, then an acquisition of
Voting Securities shall have occurred; (4) is the Company or any corporation or
other Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Controlled
Entity”); or (5) acquires Voting Securities in connection with a “Non-Control
Transaction” (as defined in paragraph (iii) below); or

 

(ii)                                  the individuals who, as of the Effective
Date, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if either
the election of any new director or the nomination for election of any new
director by the Company’s stockholders was approved by a vote of at least
two-thirds of the Incumbent Board prior to such election or nomination, such new
director shall be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened

 

5

--------------------------------------------------------------------------------


 

“Election Contest” (as described in Rule 14a-11 promulgated under the 1934 Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest; or

 

(iii)                               consummation of:

 

(A)                               a merger, consolidation or reorganization
involving the Company (a “Business Combination”), unless

 

(1)                                 the stockholders of the Company, immediately
before the Business Combination, own, directly or indirectly immediately
following the Business Combination, at least a majority of the combined voting
power of the outstanding voting securities of the corporation resulting from the
Business Combination (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before the
Business Combination, and

 

(2)                                 the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for the Business Combination constitute at least a majority of the members of
the Board of Directors of the Surviving Corporation, and

 

(3)                                 no Person (other than the Company or any
Controlled Entity, a trustee or other fiduciary holding securities under one or
more employee benefit plans or arrangements (or any trust forming a part
thereof) maintained by the Company, the Surviving Corporation or any Controlled
Entity, or any Person who, immediately prior to the Business Combination, had
Beneficial Ownership of 33% or more of the then outstanding Voting Securities)
has Beneficial Ownership of 33% or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities (a Business
Combination satisfying the conditions of clauses (1), (2) and (3) of this
subparagraph (A) shall be referred to as a “Non-Control Transaction”);

 

(B)                               a complete liquidation or dissolution of the
Company; or

 

(C)                               the sale or other disposition of all or
substantially all of the assets of the Company (other than a transfer to a
Controlled Entity).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because 33% or more of the then outstanding Voting Securities is
Beneficially Owned by (x) a trustee or other fiduciary holding securities under
one or more employee benefit plans or arrangements (or any trust forming a part
thereof) maintained by the Company or any Controlled Entity or (y) any
corporation which, immediately prior to its acquisition of such interest, is
owned directly or indirectly by the stockholders of the Company in the same
proportion

 

6

--------------------------------------------------------------------------------


 

as their ownership of stock in the Company immediately prior to such
acquisition.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.  For purposes of this Plan, references to
sections of the Code shall be deemed to include references to any applicable
regulations thereunder and any successor or similar provision.

 

(i)                                     “Committee” means the committee of the
Board described in Article 4.

 

(j)                                    “Company” means Citi Trends, Inc., a
Delaware corporation, or any successor corporation.

 

(k)                                 “Continuous Service” means the absence of
any interruption or termination of service as an employee, officer, director or
consultant of the Company or any Affiliate, as applicable; provided, however,
that for purposes of an Incentive Stock Option “Continuous Service” means the
absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations.  Continuous Service shall not be considered interrupted in the
following cases: (i) a Participant transfers employment between the Company and
an Affiliate or between Affiliates, or (ii) in the discretion of the Committee
as specified at or prior to such occurrence, in the case of a spin-off, sale or
disposition of the Participant’s employer from the Company or any Affiliate,
(iii) a Participant transfers from being an employee of the Company or an
Affiliate to being a director of the Company or of an Affiliate, or vice versa,
(iv) in the discretion of the Committee as specified at or prior to such
occurrence, a Participant transfers from being an employee of the Company or an
Affiliate to being a consultant to the Company or of an Affiliate, or vice
versa, or (v) any leave of absence authorized in writing by the Company prior to
its commencement; provided, however, that for purposes of Incentive Stock
Options, no such leave may exceed 90 days, unless reemployment upon expiration
of such leave is guaranteed by statute or contract.  If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
on the 91st day of such leave any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option.  Whether military, government or
other service or other leave of absence shall constitute a termination of
Continuous Service shall be determined in each case by the Committee at its
discretion, and any determination by the Committee shall be final and
conclusive; provided, however, that for purposes of any Award that is subject to
Code Section 409A, the determination of a leave of absence must comply with the
requirements of a “bona fide leave of absence” as provided in Treas. Reg.
Section 1.409A-1(h).

 

(l)                                     “Covered Employee” means a covered
employee as defined in Code Section 162(m)(3).

 

(m)                             “Deferred Stock Unit” means a right granted to a
Participant under Article 9 to receive Shares (or the equivalent value in cash
or other property if the Committee so provides) at a future time as determined
by the Committee, or as determined

 

7

--------------------------------------------------------------------------------


 

by the Participant within guidelines established by the Committee in the case of
voluntary deferral elections.

 

(n)                                 “Disability” of a Participant means that the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Participant’s employer.  If
the determination of Disability relates to an Incentive Stock Option, Disability
means Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.  In the event of a dispute, the determination of whether a Participant has
incurred a Disability will be made by the Committee and may be supported by the
advice of a physician competent in the area to which such Disability relates.

 

(o)                                 “Dividend Equivalent” means a right granted
to a Participant under Article 12.

 

(p)                                 “Effective Date” has the meaning assigned
such term in Section 3.1.

 

(q)                                 “Eligible Participant” means an employee
(including a leased employee), officer, director or consultant of the Company or
any Affiliate.

 

(r)                                    “Exchange” means any national securities
exchange on which the Stock may from time to time be listed or traded.

 

(s)                                   “Fair Market Value,” on any date, means
(i) if the Stock is listed on a securities exchange, the closing sales price on
the principal such exchange on such date or, in the absence of reported sales on
such date, the closing sales price on the immediately preceding date on which
sales were reported, or (ii) if the Stock is not listed on a securities
exchange, the mean between the bid and offered prices as quoted by the
applicable interdealer quotation system for such date, provided that if the
Stock is not quoted on an interdealer quotation system or it is determined that
the fair market value is not properly reflected by such quotations, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable and in compliance with Code Section 409A.

 

(t)                                    “Full-Value Award” means an Award other
than in the form of an Option or SAR, and which is settled by the issuance of
Stock (or at the discretion of the Committee, settled in cash valued by
reference to Stock value).

 

(u)                                 “Good Reason” (or a similar term denoting
constructive termination) has the meaning, if any, assigned such term in the
employment, consulting, severance or similar agreement, if any, between a
Participant and the Company or an Affiliate; provided, however, that if there is
no such employment, consulting, severance or similar agreement in which such
term is defined, “Good Reason” shall have the meaning, if any, given such term
in the applicable Award Certificate.  If not

 

8

--------------------------------------------------------------------------------


 

defined in either such document, the term “Good Reason” as used herein shall not
apply to a particular Award.

 

(v)                                 “Grant Date” of an Award means the first
date on which all necessary corporate action has been taken to approve the grant
of the Award as provided in the Plan, or such later date as is determined and
specified as part of that authorization process.  Notice of the grant shall be
provided to the grantee within a reasonable time after the Grant Date.

 

(w)                               “Incentive Stock Option” means an Option that
is intended to be an incentive stock option and meets the requirements of
Section 422 of the Code or any successor provision thereto.

 

(x)                                 “Independent Directors” means those members
of the Board of Directors who qualify at any given time as (a) an “independent”
director under the applicable rules of each Exchange on which the Shares are
listed, (b) a  “non-employee” director under Rule 16b-3 of the 1934 Act, and
(c) an “outside” director under Section 162(m) of the Code.

 

(y)                                 “Non-Employee Director” means a director of
the Company who is not a common law employee of the Company or an Affiliate.

 

(z)                                  “Nonstatutory Stock Option” means an Option
that is not an Incentive Stock Option.

 

(aa)                          “Option” means a right granted to a Participant
under Article 7 of the Plan to purchase Stock at a specified price during
specified time periods.  An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.

 

(bb)                          “Other Stock-Based Award” means a right, granted
to a Participant under Article 13 that relates to or is valued by reference to
Stock or other Awards relating to Stock.

 

(cc)                            “Parent” means a corporation, limited liability
company, partnership or other entity which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Company. Notwithstanding
the above, with respect to an Incentive Stock Option, Parent shall have the
meaning set forth in Section 424(e) of the Code.

 

(dd)                          “Participant” means an Eligible Participant who
has been granted an Award under the Plan; provided that in the case of the death
of a Participant, the term “Participant” refers to a beneficiary designated
pursuant to Section 14.4 or the legal guardian or other legal representative
acting in a fiduciary capacity on behalf of the Participant under applicable
state law and court supervision.

 

(ee)                            “Performance Award” means any award granted
under the Plan pursuant to Article 10.

 

(ff)                              “Person” means any individual, entity or
group, within the meaning of Section 3(a)(9) of the 1934 Act and as used in
Section 13(d)(3) or 14(d)(2) of the 1934 Act.

 

9

--------------------------------------------------------------------------------


 

(gg)                            “Plan” means the Citi Trends, Inc. 2012
Incentive Plan, as amended from time to time.

 

(hh)                          “Prior Plans” means the Citi Trends, Inc. 2005
Long-Term Incentive Plan and the 1999 Allied Fashion Stock Option Plan, each as
amended from time to time.

 

(ii)                                  “Qualified Performance-Based Award” means
an Award that is either (i) intended to qualify for the Section 162(m) Exemption
and is made subject to performance goals based on Qualified Business Criteria as
set forth in Section 11.2, or (ii) an Option or SAR having an exercise price
equal to or greater than the Fair Market Value of the underlying Stock as of the
Grant Date.

 

(jj)                                “Qualified Business Criteria” means one or
more of the Business Criteria listed in Section 11.2 upon which performance
goals for certain Qualified Performance-Based Awards may be established by the
Committee.

 

(kk)                          “Restricted Stock” means Stock granted to a
Participant under Article 9 that is subject to certain restrictions and to risk
of forfeiture.

 

(ll)                                  “Restricted Stock Unit” means the right
granted to a Participant under Article 9 to receive shares of Stock (or the
equivalent value in cash or other property if the Committee so provides) in the
future, which right is subject to certain restrictions and to risk of
forfeiture.

 

(mm)                  “Section 162(m) Exemption” means the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code or any successor provision thereto.

 

(nn)                          “Shares” means shares of the Company’s Stock.  If
there has been an adjustment or substitution pursuant to Article 15, the term
“Shares” shall also include any shares of stock or other securities that are
substituted for Shares or into which Shares are adjusted pursuant to Article 15.

 

(oo)                          “Stock” means the $0.01 par value common stock of
the Company and such other securities of the Company as may be substituted for
Stock pursuant to Article 15.

 

(pp)                          “Stock Appreciation Right” or “SAR” means a right
granted to a Participant under Article 8 to receive a payment equal to the
difference between the Fair Market Value of a Share as of the date of exercise
of the SAR over the base price of the SAR, all as determined pursuant to
Article 8.

 

(qq)                          “Subsidiary” means any corporation, limited
liability company, partnership or other entity, domestic or foreign, of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company. Notwithstanding the above, with respect
to an Incentive Stock Option, Subsidiary shall have the meaning set forth in
Section 424(f) of the Code.

 

(rr)                                “Voting Securities” means, with respect to
the Company or any Subsidiary, any securities issued by the Company or such
Subsidiary, respectively, which

 

10

--------------------------------------------------------------------------------


 

generally entitle the holder thereof to vote for the election of directors of
the Company.

 

(ss)                              “1933 Act” means the Securities Act of 1933,
as amended from time to time.

 

(tt)                                “1934 Act” means the Securities Exchange Act
of 1934, as amended from time to time.

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.                            EFFECTIVE DATE.  The Plan will become effective
on the date that it is approved by the Company’s stockholders (the “Effective
Date”).

 

3.2.                            TERMINATION OF PLAN.  Unless earlier terminated
as provided herein, the Plan shall continue in effect until the tenth
anniversary of the Effective Date or, if the stockholders approve an amendment
to the Plan that increases the number of Shares subject to the Plan, the tenth
anniversary of the date of such approval.  The termination of the Plan on such
date shall not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan.  Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the Effective Date.

 

ARTICLE 4

ADMINISTRATION

 

4.1.                            COMMITTEE.  The Plan shall be administered by a
Committee appointed by the Board (which Committee shall consist of at least two
directors) or, at the discretion of the Board from time to time, the Plan may be
administered by the Board.  It is intended that at least two of the directors
appointed to serve on the Committee shall be Independent Directors and that any
such members of the Committee who do not so qualify shall abstain from
participating in any decision to make or administer Awards that are made to
Eligible Participants who at the time of consideration for such Award (i) are
persons subject to the short-swing profit rules of Section 16 of the 1934 Act,
or (ii) are reasonably anticipated to become Covered Employees during the term
of the Award.  However, the mere fact that a Committee member shall fail to
qualify as an Independent Director or shall fail to abstain from such action
shall not invalidate any Award made by the Committee which Award is otherwise
validly made under the Plan.  The members of the Committee shall be appointed
by, and may be changed at any time and from time to time in the discretion of,
the Board.  Unless and until changed by the Board, the Compensation Committee of
the Board is designated as the Committee to administer the Plan.  The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes.  To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers and protections of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board.  To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control. 
Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
under the Plan shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors that is approved and administered by a committee of the Board
consisting solely of Independent Directors.

 

11

--------------------------------------------------------------------------------


 

4.2.                            ACTION AND INTERPRETATIONS BY THE COMMITTEE. 
For purposes of administering the Plan, the Committee may from time to time
adopt rules, regulations, guidelines and procedures for carrying out the
provisions and purposes of the Plan and make such other determinations, not
inconsistent with the Plan, as the Committee may deem appropriate.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent it
deems necessary to carry out the intent of the Plan.  The Committee’s
interpretation of the Plan, any Awards granted under the Plan, any Award
Certificate and all decisions and determinations by the Committee with respect
to the Plan are final, binding, and conclusive on all parties.  Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Affiliate, the Company’s or an Affiliate’s independent
certified public accountants, Company counsel or any executive compensation
consultant or other professional retained by the Company or the Committee to
assist in the administration of the Plan.  No member of the Committee will be
liable for any good faith determination, act or omission in connection with the
Plan or any Award.

 

4.3.                            AUTHORITY OF COMMITTEE.  Except as provided in
Sections 4.1 and 4.5 hereof, the Committee has the exclusive power, authority
and discretion to:

 

(a)                                 Grant Awards;

 

(b)                                 Designate Participants;

 

(c)                                  Determine the type or types of Awards to be
granted to each Participant;

 

(d)                                 Determine the number of Awards to be granted
and the number of Shares or dollar amount to which an Award will relate;

 

(e)                                  Determine the terms and conditions of any
Award granted under the Plan;

 

(f)                                   Prescribe the form of each Award
Certificate, which need not be identical for each Participant;

 

(g)                                  Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt or revise any rules,
regulations, guidelines or procedures as it may deem necessary or advisable to
administer the Plan;

 

(i)                                     Make all other decisions and
determinations that may be required under the Plan or as the Committee deems
necessary or advisable to administer the Plan;

 

(j)                                    Amend the Plan or any Award Certificate
as provided herein; provided that any such amendment shall not be effective
unless it is in writing; and

 

(k)                                 Adopt such modifications, procedures, and
subplans as may be necessary or desirable to comply with provisions of the laws
of the United States or any non-U.S. jurisdictions in which the Company or any
Affiliate may operate, in order to assure the viability of the benefits of
Awards granted to participants located in the United States or such other
jurisdictions and to further the objectives of the Plan.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

 

4.4.                            DELEGATION.

 

(a)                                 Administrative Duties.  The Committee may
delegate to one or more of its members or to one or more officers of the Company
or an Affiliate or to one or more agents or advisors such administrative duties
or powers as it may deem advisable, and the Committee or any individuals to whom
it has delegated duties or powers as aforesaid may employ one or more
individuals to render advice with respect to any responsibility the Committee or
such individuals may have under this Plan.

 

(b)                                 Special Committee.  The Board may, by
resolution or by specific delegation to the Compensation Committee, expressly
delegate to a special committee, consisting of one or more directors who may but
need not be officers of the Company, the authority, within specified parameters
as to the number and terms of Awards, to (i) designate officers and/or employees
of the Company or any of its Affiliates to be recipients of Awards under the
Plan, and (ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to
Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date
are reasonably anticipated to be become Covered Employees during the term of the
Award.  The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Compensation Committee
regarding the delegated duties and responsibilities and any Awards so granted.

 

4.5.                            INDEMNIFICATION.  Each person who is or shall
have been a member of the Committee, or of the Board, or an officer of the
Company to whom authority was delegated in accordance with this Article 4 shall
be indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
articles of incorporation or bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.                            NUMBER OF SHARES.  Subject to adjustment as
provided in Section 15.1, the aggregate number of Shares reserved and available
for issuance pursuant to Awards granted under the Plan shall be 1,600,000, plus
a number of additional Shares (not to exceed 300,000) underlying awards
outstanding as of the Effective Date under the Prior Plans that thereafter
terminate or expire unexercised, or are cancelled, forfeited or lapse for any
reason.  From and after the Effective Date, no further awards shall be granted
under the Prior Plans and the Prior Plans shall remain in effect only so long as
awards granted thereunder shall remain outstanding.  Subject to adjustment as
provided in Section 15.1, the maximum number of Shares that may be issued upon
exercise of Incentive Stock Options granted under the Plan shall be 1,600,000.

 

5.2.                            SHARE COUNTING.  Shares covered by an Award
shall be subtracted from the Plan share reserve as of the Grant Date, but shall
be added back to the Plan share reserve or otherwise treated in accordance with
this Section 5.2.

 

(a)                                 To the extent that an Award is canceled,
terminates, expires, is forfeited or lapses for any reason, any unissued or
forfeited Shares subject to the Award will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.

 

(b)                                 Shares subject to Awards settled in cash
will be added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.

 

(c)                                  Shares withheld or repurchased from an
Award or delivered by a Participant to satisfy minimum tax withholding
requirements will be added back to the Plan share reserve and again be available
for issuance pursuant to Awards granted under the Plan.

 

(d)                                 If the exercise price of an Option is
satisfied in whole or in part by delivering Shares to the Company (by either
actual delivery or attestation), the number of Shares so tendered (by delivery
or attestation) shall be added to the Plan share reserve and will be available
for issuance pursuant to Awards granted under the Plan.

 

(e)                                  To the extent that the full number of
Shares subject to an Option or SAR is not issued upon exercise of the Option or
SAR for any reason, including by reason of net-settlement of the Award, the
unissued Shares originally subject to the Award will be added back to the Plan
share reserve and again be available for issuance pursuant to other Awards
granted under the Plan.

 

(f)                                   To the extent that the full number of
Shares subject to a Full Value Award is not issued for any reason, including by
reason of failure to achieve maximum performance goals, the unissued Shares
originally subject to the Award will be added back to the Plan share reserve and
again be available for issuance pursuant to Awards granted under the Plan.

 

(g)                                  Substitute Awards granted pursuant to
Section 14.8 of the Plan shall not count against the Shares otherwise available
for issuance under the Plan under Section 5.1.

 

14

--------------------------------------------------------------------------------


 

(h)                                 Subject to applicable Exchange requirements,
shares available under a stockholder-approved plan of a company acquired by the
Company (as appropriately adjusted to Shares to reflect the transaction) may be
issued under the Plan pursuant to Awards granted to individuals who were not
employees of the Company or its Affiliates immediately before such transaction
and will not count against the maximum share limitation specified in
Section 5.1.

 

5.3.                            STOCK DISTRIBUTED.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.

 

5.4.                            LIMITATION ON AWARDS.  Notwithstanding any
provision in the Plan to the contrary (but subject to adjustment as provided in
Article 15):

 

(a)                                 Options.  The maximum aggregate number of
Shares subject to time-vesting Options granted under the Plan in any 12-month
period to any one Participant shall be 160,000.

 

(b)                                 SARs.  The maximum number of Shares subject
to time-vesting Stock Appreciation Rights granted under the Plan in any 12-month
period to any one Participant shall be 160,000.

 

(c)                                  Performance Awards.  With respect to any
one 12-month period (i) the maximum amount that may be paid to any one
Participant for Performance Awards payable in cash or property other than Shares
shall be $2,500,000, and (ii) the maximum number of Shares that may be paid to
any one Participant for Performance Awards payable in Stock shall be the greater
of 160,000 Shares or Shares having a Fair Market Value of $2,500,000 as of the
Grant Date of the Award.  For purposes of applying these limits in the case of
multi-year performance periods, the amount of cash or property or number of
Shares deemed paid with respect to any one 12-month period is the total amount
payable or Shares earned for the performance period divided by the number of
12-month periods in the performance period.

 

5.5.                            MINIMUM VESTING REQUIREMENTS.  Except in the
case of substitute Awards granted pursuant to Section 14.8, Full-Value Awards
granted under the Plan to an Eligible Participant shall either (i) be subject to
a minimum vesting period of three years (which may include graduated vesting
within such three-year period), or one year if the vesting is based on
performance criteria other than continued service, or (ii) be granted solely in
exchange for foregone cash compensation. Notwithstanding the foregoing, (i) the
Committee may at its discretion permit and authorize acceleration of vesting of
such Full-Value Awards in the event of the Participant’s death, Disability, or
retirement, or the occurrence of a Change in Control (subject to the
requirements of Article 11 in the case of Qualified Performance-Based Awards),
(ii) the Committee may grant Full-Value Awards without the above-described
minimum vesting requirements, or may permit and authorize acceleration of
vesting of Full-Value Awards otherwise subject to the above-described minimum
vesting requirements, with respect to Awards covering 10% or fewer of the
aggregate number of Shares authorized under the Plan, and (iii) this Section 5.5
shall not apply to Awards granted to Non-Employee Directors.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 6

ELIGIBILITY

 

6.1.                            GENERAL.  Awards may be granted only to Eligible
Participants.  Incentive Stock Options may be granted only to Eligible
Participants who are employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.  Eligible Participants who are
service providers to an Affiliate may be granted Options or SARs under this Plan
only if the Affiliate qualifies as an “eligible issuer of service recipient
stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations
under Code Section 409A.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.                            GENERAL.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:

 

(a)                                 Exercise Price.  The exercise price per
Share under an Option shall be determined by the Committee, provided that the
exercise price for any Option (other than an Option issued as a substitute Award
pursuant to Section 14.8) shall not be less than the Fair Market Value as of the
Grant Date.

 

(b)                                 Prohibition on Repricing.  Except as
otherwise provided in Section 15.1, the exercise price of an Option may not be
reduced, directly or indirectly by cancellation and regrant or otherwise,
without the prior approval of the stockholders of the Company.  In addition, the
Company may not, without the prior approval of stockholders of the Company,
repurchase an Option for value from a Participant if the current Fair Market
Value of the Shares underlying the Option is lower than the exercise price per
share of the Option.

 

(c)                                  Time and Conditions of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part, subject to Section 7.1(e), and may include in the Award
Certificate a provision that an Option that is otherwise exercisable and has an
exercise price that is less than the Fair Market Value of the Stock on the last
day of its term will be automatically exercised on such final date of the term
by means of a “net exercise,” thus entitling the optionee to Shares equal to the
intrinsic value of the Option on such exercise date, less the number of Shares
required for tax withholding.  The Committee shall also determine the
performance or other conditions, if any, that must be satisfied before all or
part of an Option may be exercised or vested.

 

(d)                                 Payment.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, the form of
payment, and the methods by which Shares shall be delivered or deemed to be
delivered to Participants.  As determined by the Committee at or after the Grant
Date, payment of the exercise price of an Option may be made, in whole or in
part, in the form of (i) cash or cash equivalents, (ii) delivery (by either
actual delivery or attestation) of previously-acquired Shares based on the Fair
Market Value of the Shares on the date the Option is exercised, (iii)
withholding of Shares from the Option based on the Fair Market Value of the
Shares on the date the Option is exercised, (iv) broker-assisted market sales,
or (iv) any other “cashless exercise” arrangement.

 

16

--------------------------------------------------------------------------------


 

(e)                                  Exercise Term.  Except for Nonstatutory
Options granted to Participants outside the United States, no Option granted
under the Plan shall be exercisable for more than ten years from the Grant Date.

 

(f)                                   No Deferral Feature.  No Option shall
provide for any feature for the deferral of compensation other than the deferral
of recognition of income until the exercise or disposition of the Option.

 

(g)                                  No Dividend Equivalents.  No Option shall
provide for Dividend Equivalents.

 

7.2.                            INCENTIVE STOCK OPTIONS.  The terms of any
Incentive Stock Options granted under the Plan must comply with the requirements
of Section 422 of the Code.  Without limiting the foregoing, any Incentive Stock
Option granted to a Participant who at the Grant Date owns more than 10% of the
voting power of all classes of shares of the Company must have an exercise price
per Share of not less than 110% of the Fair Market Value per Share on the Grant
Date and an Option term of not more than five years.  If all of the requirements
of Section 422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.                            GRANT OF STOCK APPRECIATION RIGHTS.  The
Committee is authorized to grant Stock Appreciation Rights to Participants on
the following terms and conditions:

 

(a)                                 Right to Payment.  Upon the exercise of a
SAR, the Participant has the right to receive, for each Share with respect to
which the SAR is being exercised, the excess, if any, of:

 

(1)                                 The Fair Market Value of one Share on the
date of exercise; over

 

(2)                                 The base price of the SAR as determined by
the Committee and set forth in the Award Certificate, which shall not be less
than the Fair Market Value of one Share on the Grant Date.

 

(b)                                 Prohibition on Repricing.  Except as
otherwise provided in Section 15.1, the base price of a SAR may not be reduced,
directly or indirectly by cancellation and regrant or otherwise, without the
prior approval of the stockholders of the Company.  In addition, the Company may
not, without the prior approval of stockholders of the Company, repurchase a SAR
for value from a Participant if the current Fair Market Value of the Shares
underlying the SAR is lower than the base price per share of the SAR.

 

(c)                                  Time and Conditions of Exercise.  The
Committee shall determine the time or times at which a SAR may be exercised in
whole or in part, and may include in the Award Certificate a provision that a
SAR that is otherwise exercisable and has a base price that is less than the
Fair Market Value of the Stock on the last day of its term will be automatically
exercised on such final date of the term, thus entitling the holder to cash or
Shares equal to the intrinsic value of the SAR on such exercise date, less the
cash or number of Shares required for tax

 

17

--------------------------------------------------------------------------------


 

withholding.  Except for SARs granted to Participants outside the United States,
no SAR shall be exercisable for more than ten years from the Grant Date.

 

(d)                                 No Deferral Feature.  No SAR shall provide
for any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise or disposition of the SAR.

 

(e)                                  No Dividend Equivalents.  No SAR shall
provide for Dividend Equivalents.

 

(f)                                   Other Terms.  All SARs shall be evidenced
by an Award Certificate.  Subject to the limitations of this Article 8, the
terms, methods of exercise, methods of settlement, form of consideration payable
in settlement (e.g., cash, Shares or other property), and any other terms and
conditions of the SAR shall be determined by the Committee at the time of the
grant and shall be reflected in the Award Certificate.

 

ARTICLE 9

RESTRICTED STOCK AND STOCK UNITS

 

9.1.                            GRANT OF RESTRICTED STOCK AND STOCK UNITS.  The
Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee.  An Award of
Restricted Stock, Restricted Stock Units or Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

 

9.2.                            ISSUANCE AND RESTRICTIONS.  Restricted Stock,
Restricted Stock Units or Deferred Stock Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, for example, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock).  These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter.  Except as otherwise provided in an Award Certificate or any
special Plan document governing an Award, a Participant shall have none of the
rights of a stockholder with respect to Restricted Stock Units or Deferred Stock
Units until such time as Shares of Stock are paid in settlement of such Awards.

 

9.3                               DIVIDENDS ON RESTRICTED STOCK.  In the case of
Restricted Stock, the Committee may provide that ordinary cash dividends
declared on the Shares before they are vested (i) will be forfeited, (ii) will
be deemed to have been reinvested in additional Shares or otherwise reinvested
(subject to Share availability under Section 5.1 hereof and subject to the same
vesting provisions as provided for the host Award), or (iii) in the case of
Restricted Stock that is not subject to performance-based vesting, will be paid
or distributed to the Participant as accrued (in which case, such dividends must
be paid or distributed no later than the 15th day of the 3rd month following the
later of (A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture). 
Unless otherwise provided by the Committee, dividends accrued on Shares of
Restricted Stock before they are vested shall, as provided in the Award
Certificate, either (i) be reinvested in the form of additional Shares, which
shall be subject to the same vesting provisions as provided for the host Award,
or (ii) be credited by the Company to an account for the Participant and
accumulated without interest until the date

 

18

--------------------------------------------------------------------------------


 

upon which the host Award becomes vested, and any dividends accrued with respect
to forfeited Restricted Stock will be reconveyed to the Company without further
consideration or any act or action by the Participant.

 

9.4.                            FORFEITURE.  Subject to the terms of the Award
Certificate and except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Service
during the applicable restriction period or upon failure to satisfy a
performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.

 

9.5.                            DELIVERY OF RESTRICTED STOCK.  Shares of
Restricted Stock shall be delivered to the Participant at the Grant Date either
by book-entry registration or by delivering to the Participant, or a custodian
or escrow agent (including, without limitation, the Company or one or more of
its employees) designated by the Committee, a stock certificate or certificates
registered in the name of the Participant.  If physical certificates
representing shares of Restricted Stock are registered in the name of the
Participant, such certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

 

ARTICLE 10

PERFORMANCE AWARDS

 

10.1.                     GRANT OF PERFORMANCE AWARDS.  The Committee is
authorized to grant any Award under this Plan, including cash-based Awards, with
performance-based vesting criteria, on such terms and conditions as may be
selected by the Committee.  Any such Awards with performance-based vesting
criteria are referred to herein as Performance Awards. The Committee shall have
the complete discretion to determine the number of Performance Awards granted to
each Participant, subject to Section 5.4, and to designate the provisions of
such Performance Awards as provided in Section 4.3.  All Performance Awards
shall be evidenced by an Award Certificate or a written program established by
the Committee, pursuant to which Performance Awards are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such written
program.

 

10.2.                     PERFORMANCE GOALS.  The Committee may establish
performance goals for Performance Awards which may be based on any criteria
selected by the Committee.  Such performance goals may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of the Participant, an Affiliate or a division, region, department or function
within the Company or an Affiliate.  If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or an Affiliate conducts its
business, or other events or circumstances render performance goals to be
unsuitable, the Committee may modify such performance goals in whole or in part,
as the Committee deems appropriate.  If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in an amount determined by the
Committee.  The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award if
the recipient of such award (a) was a Covered Employee on the date of the
modification, adjustment, change or elimination of the performance goals or
performance period, or (b) in the reasonable judgment of

 

19

--------------------------------------------------------------------------------


 

the Committee, may be a Covered Employee on the date the Performance Award is
expected to be paid.

 

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

 

11.1.                     OPTIONS AND STOCK APPRECIATION RIGHTS.  The provisions
of the Plan are intended to ensure that all Options and Stock Appreciation
Rights granted hereunder to any Covered Employee shall qualify for the
Section 162(m) Exemption.

 

11.2.                     OTHER AWARDS.  When granting any other Award, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that the recipient is or may be a Covered Employee with
respect to such Award, and the Committee wishes such Award to qualify for the
Section 162(m) Exemption.  If an Award is so designated, the Committee shall
establish performance goals for such Award within the time period prescribed by
Section 162(m) of the Code based on one or more of the following Qualified
Business Criteria, which may be expressed in terms of Company-wide objectives or
in terms of objectives that relate to the performance of an Affiliate or a
division, region, department or function within the Company or an Affiliate:

 

·                  Revenue (premium revenue, total revenue or other revenue
measures)

·                  Sales

·                  Profit (net profit, gross profit, operating profit, economic
profit, profit margins or other corporate profit measures)

·                  Earnings (EBIT, EBITDA, earnings per share, or other
corporate earnings measures)

·                  Net income (before or after taxes, operating income or other
income measures)

·                  Cash (cash flow, cash generation or other cash measures)

·                  Stock price or performance

·                  Total stockholder return (stock price appreciation plus
reinvested dividends divided by beginning share price)

·                  Economic value added

·                  Return measures (including, but not limited to, return on
assets, capital, equity, investments or sales, and cash flow return on assets,
capital, equity, or sales)

·                  Market share or position

·                  Improvements in capital structure

·                  Expenses (expense management, expense ratio, expense
efficiency ratios or other expense measures)

·                  Business expansion (acquisitions)

·                  Internal rate of return or increase in net present value

·                  Productivity measures

·                  Cost reduction measures

·                  Strategic plan development and implementation

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate.  Any member of a
comparator group or an index that ceases to exist during a measurement period
shall be disregarded for the entire measurement period.  Performance Goals need
not be based upon an

 

20

--------------------------------------------------------------------------------


 

increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).

 

11.3.                     PERFORMANCE GOALS.  Each Qualified Performance-Based
Award (other than a market-priced Option or SAR) shall be earned, vested and
payable (as applicable) only upon the achievement of performance goals
established by the Committee based upon one or more of the Qualified Business
Criteria, together with the satisfaction of any other conditions, such as
continued employment, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, either in connection with the
grant thereof or by amendment thereafter, that achievement of such performance
goals will be waived, in whole or in part, upon (i) the termination of
employment of a Participant by reason of death or Disability, or (ii) the
occurrence of a Change in Control. Subject to the provisions of Section 5.5,
performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period.  In addition, the Committee has the right, in connection with the grant
of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.

 

11.4.                     INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. 
The Committee may provide in any Qualified Performance-Based Award, at the time
the performance goals are established, that any evaluation of performance shall
exclude or otherwise objectively adjust for any specified circumstance or event
that occurs during a performance period, including by way of example but without
limitation the following: (a) asset write-downs or impairment charges;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs;
(e) extraordinary nonrecurring items as described in then-current accounting
principles; (f) extraordinary nonrecurring items as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year; (g) acquisitions or divestitures; and (h) foreign exchange gains and
losses.  To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility.

 

11.5.                     CERTIFICATION OF PERFORMANCE GOALS.  Any payment of a
Qualified Performance-Based Award granted with performance goals pursuant to
Section 11.3 above shall be conditioned on the written certification of the
Committee in each case that the performance goals and any other material
conditions were satisfied.  Except as specifically provided in Section 11.3, no
Qualified Performance-Based Award held by a Covered Employee or by an employee
who in the reasonable judgment of the Committee may be a Covered Employee on the
date of payment, may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Business
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

11.6.                     AWARD LIMITS.  Section 5.4 sets forth, with respect to
any one 12-month period, (i) the maximum number of time-vesting Options or SARs
that may be granted to any one Participant, (ii) the maximum amount that may be
paid to any one Participant for Performance

 

21

--------------------------------------------------------------------------------


 

Awards payable in cash or property other than Shares, and (iii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock.

 

ARTICLE 12

DIVIDEND EQUIVALENTS

 

12.1.                     GRANT OF DIVIDEND EQUIVALENTS.  The Committee is
authorized to grant Dividend Equivalents with respect to Full-Value Awards
granted hereunder, subject to such terms and conditions as may be selected by
the Committee.  Dividend Equivalents shall entitle the Participant to receive
payments equal to ordinary cash dividends or distributions with respect to all
or a portion of the number of Shares subject to a Full-Value Award, as
determined by the Committee.  Unless otherwise provided by the Committee,
Dividend Equivalents accruing on unvested Full-Value Awards shall, as provided
in the Award Certificate, either (i) be reinvested in the form of additional
Shares, which shall be subject to the same vesting provisions as provided for
the host Award, or (ii) be credited by the Company to an account for the
Participant and accumulated without interest until the date upon which the host
Award becomes vested, and any Dividend Equivalents accrued with respect to
forfeited Awards will be reconveyed to the Company without further consideration
or any act or action by the Participant.

 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1.                     GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The
Committee is authorized, subject to limitations under applicable law, to grant
to Participants such other Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to Shares, as deemed by
the Committee to be consistent with the purposes of the Plan, including without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, and Awards valued by reference to book
value of Shares or the value of securities of or the performance of specified
Parents or Subsidiaries.  The Committee shall determine the terms and conditions
of such Awards.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1.                     AWARD CERTIFICATES.  Each Award shall be evidenced by
an Award Certificate.  Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 

14.2.                     FORM OF PAYMENT FOR AWARDS.  At the discretion of the
Committee, payment of Awards may be made in cash, Stock, a combination of cash
and Stock, or any other form of property as the Committee shall determine.  In
addition, payment of Awards may include such terms, conditions, restrictions
and/or limitations, if any, as the Committee deems appropriate, including, in
the case of Awards paid in the form of Stock, restrictions on transfer and
forfeiture provisions.  Further, payment of Awards may be made in the form of a
lump sum, or in installments, as determined by the Committee.

 

14.3.                     LIMITS ON TRANSFER.  No right or interest of a
Participant in any unexercised or restricted Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by

 

22

--------------------------------------------------------------------------------


 

will or the laws of descent and distribution; provided, however, that the
Committee may (but need not) permit other transfers (other than transfers for
value) where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.

 

14.4.                     BENEFICIARIES.  Notwithstanding Section 14.3, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Award Certificate applicable to the Participant, except to the extent the Plan
and Award Certificate otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee.  If no beneficiary has been
designated or survives the Participant, any payment due to the Participant shall
be made to the Participant’s estate.  Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant, in the manner provided
by the Company, at any time provided the change or revocation is filed with the
Committee.

 

14.5.                     STOCK TRADING RESTRICTIONS.  All Stock issuable under
the Plan is subject to any stop-transfer orders and other restrictions as the
Committee deems necessary or advisable to comply with federal or state
securities laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate or issue
instructions to the transfer agent to reference restrictions applicable to the
Stock.

 

14.6.                     ACCELERATION FOR OTHER REASONS.  Subject to
Section 5.5 as to Full-Value Awards and Article 11 as to Qualified
Performance-Based Awards, the Committee may in its sole discretion at any time
determine that, upon the termination of service of a Participant for any reason,
or the occurrence of a Change in Control, all or a portion of a Participant’s
Options or SARs shall become fully or partially exercisable, that all or a part
of the restrictions on all or a portion of the Participant’s outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards held by that Participant shall be deemed to be wholly or partially
satisfied, in each case, as of such date as the Committee may, in its sole
discretion, declare.  The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 14.6.

 

14.7.                     FORFEITURE EVENTS.  Awards under the Plan shall be
subject to any compensation recoupment policy that the Company may adopt from
time to time that is applicable by its terms to the Participant.  In addition,
the Committee may specify in an Award Certificate that the Participant’s rights,
payments and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award.

 

14.8.                     SUBSTITUTE AWARDS.  The Committee may grant Awards
under the Plan in substitution for stock and stock-based awards held by
employees of another entity who become employees of the Company or an Affiliate
as a result of a merger or consolidation of the former employing entity with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the former employing corporation.  The Committee may direct

 

23

--------------------------------------------------------------------------------


 

that the substitute awards be granted on such terms and conditions as the
Committee considers appropriate in the circumstances.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.                     MANDATORY ADJUSTMENTS.  In the event of a
nonreciprocal transaction between the Company and its stockholders that causes
the per-share value of the Stock to change (including, without limitation, any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend), the authorization limits under Section 5.1 and 5.4 shall be
adjusted proportionately, and the Committee shall make such adjustments to the
Plan and Awards as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such transaction. 
Action by the Committee may include: (i) adjustment of the number and kind of
shares that may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price of outstanding Awards or the measure to be used to determine the amount of
the benefit payable on an Award; and (iv) any other adjustments that the
Committee determines to be equitable.  Notwithstanding the foregoing, the
Committee shall not make any adjustments to outstanding Options or SARs that
would constitute a modification or substitution of the stock right under Treas.
Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a new
stock right or change in the form of payment for purposes of Code Section 409A. 
Without limiting the foregoing, in the event of a subdivision of the outstanding
Stock (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, the authorization limits under Section 5.1 and 5.4 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.

 

15.2                        DISCRETIONARY ADJUSTMENTS.  Upon the occurrence or
in anticipation of any corporate event or transaction involving the Company
(including, without limitation, any merger, reorganization, recapitalization,
combination or exchange of shares, or any transaction described in
Section 15.1), the Committee may, in its sole discretion, provide (i) that
Awards will be settled in cash rather than Stock, (ii) that Awards will become
immediately vested and non-forfeitable and exercisable (in whole or in part) and
will expire after a designated period of time to the extent not then exercised,
(iii) that Awards will be assumed by another party to a transaction or otherwise
be equitably converted or substituted in connection with such transaction,
(iv) that outstanding Awards may be settled by payment in cash or cash
equivalents equal to the excess of the Fair Market Value of the underlying
Stock, as of a specified date associated with the transaction, over the exercise
or base price of the Award, (v) that performance targets and performance periods
for Performance Awards will be modified, consistent with Code
Section 162(m) where applicable, or (vi) any combination of the foregoing.  The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 

15.3                        GENERAL.  Any discretionary adjustments made
pursuant to this Article 15 shall be subject to the provisions of Section 16.2. 
To the extent that any adjustments made pursuant to this Article 15 cause
Incentive Stock Options to cease to qualify as Incentive Stock Options, such
Options shall be deemed to be Nonstatutory Stock Options.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1.                     AMENDMENT, MODIFICATION AND TERMINATION.  The Board or
the Committee may, at any time and from time to time, amend, modify or terminate
the Plan without stockholder approval; provided, however, that if an amendment
to the Plan would, in the reasonable opinion of the Board or the Committee,
either (i) materially increase the number of Shares available under the Plan,
(ii) expand the types of awards under the Plan, (iii) materially expand the
class of participants eligible to participate in the Plan, (iv) materially
extend the term of the Plan, or (v) otherwise constitute a material change
requiring stockholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations.

 

16.2.                     AWARDS PREVIOUSLY GRANTED.  At any time and from time
to time, the Committee may amend, modify or terminate any outstanding Award
without approval of the Participant; provided, however:

 

(a)                                 Subject to the terms of the applicable Award
Certificate, such amendment, modification or termination shall not, without the
Participant’s consent, reduce or diminish the value of such Award determined as
if the Award had been exercised, vested, cashed in or otherwise settled on the
date of such amendment or termination (with the per-share value of an Option or
SAR for this purpose being calculated as the excess, if any, of the Fair Market
Value as of the date of such amendment or termination over the exercise or base
price of such Award);

 

(b)                                 The original term of an Option or SAR may
not be extended without the prior approval of the stockholders of the Company;

 

(c)                                  Except as otherwise provided in
Section 15.1, the exercise price of an Option or base price of a SAR may not be
reduced, directly or indirectly, without the prior approval of the stockholders
of the Company; and

 

(d)                                 No termination, amendment, or modification
of the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Participant affected thereby.  An outstanding
Award shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Award determined as if
the Award had been exercised, vested, cashed in or otherwise settled on the date
of such amendment (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment over the exercise or base price of such Award).

 

16.3.                     COMPLIANCE AMENDMENTS.  Notwithstanding anything in
the Plan or in any Award Certificate to the contrary, the Board may amend the
Plan or an Award Certificate, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of conforming the Plan or Award
Certificate to any present or future law relating to plans of this or

 

25

--------------------------------------------------------------------------------


 

similar nature (including, but not limited to, Section 409A of the Code), and to
the administrative regulations and rulings promulgated thereunder.  By accepting
an Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 16.3 to any Award granted under the Plan without further
consideration or action.

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1.                     RIGHTS OF PARTICIPANTS.

 

(a)                                 No Participant or any Eligible Participant
shall have any claim to be granted any Award under the Plan.  Neither the
Company, its Affiliates nor the Committee is obligated to treat Participants or
Eligible Participants uniformly, and determinations made under the Plan may be
made by the Committee selectively among Eligible Participants who receive, or
are eligible to receive, Awards (whether or not such Eligible Participants are
similarly situated).

 

(b)                                 Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, or any
Participant’s service as a director or consultant, at any time, nor confer upon
any Participant any right to continue as an employee, officer,  director or
consultant of the Company or any Affiliate, whether for the duration of a
Participant’s Award or otherwise.

 

(c)                                  Neither an Award nor any benefits arising
under this Plan shall constitute an employment contract with the Company or any
Affiliate and, accordingly, subject to Article 16, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company or
any of its Affiliates.

 

(d)                                 No Award gives a Participant any of the
rights of a stockholder of the Company unless and until Shares are in fact
issued to such person in connection with such Award.

 

17.2.                     WITHHOLDING.  The Company or any Affiliate shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Company or such Affiliate, an amount sufficient to satisfy federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any exercise, lapse of restriction or other
taxable event arising as a result of the Plan.  The obligations of the Company
under the Plan will be conditioned on such payment or arrangements and the
Company or such Affiliate will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
Participant.  Unless otherwise determined by the Committee at the time the Award
is granted or thereafter, any such withholding requirement may be satisfied, in
whole or in part, by withholding from the Award Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes.  All such elections shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

 

26

--------------------------------------------------------------------------------


 

17.3.                     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE
CODE.

 

(a)                                 General. It is intended that the payments
and benefits provided under the Plan and any Award shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Code.  The Plan and all Award Certificates shall be construed in a manner that
affects such intent.  Nevertheless, the tax treatment of the benefits provided
under the Plan or any Award is not warranted or guaranteed.  Neither the
Company, its Affiliates nor their respective directors, officers, employees or
advisers (other than in his or her capacity as a Participant) shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

 

(b)                                 Definitional Restrictions. Notwithstanding
anything in the Plan or in any Award Certificate to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable, or a different form
of payment (e.g., lump sum or installment) of such Non-Exempt Deferred
Compensation would be effected, under the Plan or any Award Certificate by
reason of the occurrence of a Change in Control, or the Participant’s Disability
or separation from service, such Non-Exempt Deferred Compensation will not be
payable or distributable to the Participant, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).  This provision does
not prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, or the application of a
different form of payment of any amount or benefit, such payment or distribution
shall be made at the time and in the form that would have applied absent the
Change in Control, Disability or separation from service as applicable.

 

(c)                                  Allocation among Possible Exemptions. If
any one or more Awards granted under the Plan to a Participant could qualify for
any separation pay exemption described in Treas. Reg. Section 1.409A-1(b)(9),
but such Awards in the aggregate exceed the dollar limit permitted for the
separation pay exemptions, the Company (acting through the Committee or the Head
of Human Resources) shall determine which Awards or portions thereof will be
subject to such exemptions.

 

(d)                                 Six-Month Delay in Certain Circumstances.
Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute Non-Exempt Deferred
Compensation would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

27

--------------------------------------------------------------------------------


 

(i)                                     the amount of such Non-Exempt Deferred
Compensation that would otherwise be payable during the six-month period
immediately following the Participant’s separation from service will be
accumulated through and paid or provided on the first day of the seventh month
following the Participant’s separation from service (or, if the Participant dies
during such period, within 30 days after the Participant’s death) (in either
case, the “Required Delay Period”); and

 

(ii)                                  the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period.

 

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder; provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

(e)                                  Installment Payments.  If, pursuant to an
Award, a Participant is entitled to a series of installment payments, such
Participant’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not to a single payment.  For
purposes of the preceding sentence, the term “series of installment payments”
has the meaning provided in Treas. Reg. Section 1.409A-2(b)(2)(iii) (or any
successor thereto).

 

(f)                                   Timing of Release of Claims.  Whenever an
Award conditions a payment or benefit on the Participant’s execution and
non-revocation of a release of claims, such release must be executed and all
revocation periods shall have expired within 60 days after the date of
termination of the Participant’s employment; failing which such payment or
benefit shall be forfeited.  If such payment or benefit is exempt from
Section 409A of the Code, the Company may elect to make or commence payment at
any time during such 60-day period.  If such payment or benefit constitutes
Non-Exempt Deferred Compensation, then, subject to subsection (c) above, (i) if
such 60-day period begins and ends in a single calendar year, the Company may
make or commence payment at any time during such period at its discretion, and
(ii) if such 60-day period begins in one calendar year and ends in the next
calendar year, the payment shall be made or commence during the second such
calendar year (or any later date specified for such payment under the applicable
Award), even if such signing and non-revocation of the release occur during the
first such calendar year included within such 60-day period.  In other words, a
Participant is not permitted to influence the calendar year of payment based on
the timing of signing the release.

 

(g)                                  Permitted Acceleration.  The Company shall
have the sole authority to make any accelerated distribution permissible under
Treas. Reg. section 1.409A-3(j)(4) to Participants of deferred amounts, provided
that such distribution(s) meets the requirements of Treas. Reg. section
1.409A-3(j)(4).

 

28

--------------------------------------------------------------------------------


 

17.4.                     UNFUNDED STATUS OF AWARDS.  The Plan is intended to be
an “unfunded” plan for incentive and deferred compensation.  With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Certificate shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Affiliate. 
In its sole discretion, the Committee may authorize the creation of grantor
trusts or other arrangements to meet the obligations created under the Plan to
deliver Shares or payments in lieu of Shares or with respect to Awards.  This
Plan is not intended to be subject to ERISA.

 

17.5.                     RELATIONSHIP TO OTHER BENEFITS.  No payment under the
Plan shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or benefit plan of
the Company or any Affiliate unless provided otherwise in such other plan. 
Nothing contained in the Plan will prevent the Company from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

 

17.6.                     EXPENSES.  The expenses of administering the Plan
shall be borne by the Company and its Affiliates.

 

17.7.                     TITLES AND HEADINGS.  The titles and headings of the
Sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

17.8.                     GENDER AND NUMBER.  Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular and the singular shall include the plural.

 

17.9.                     FRACTIONAL SHARES.  No fractional Shares shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.

 

17.10.              GOVERNMENT AND OTHER REGULATIONS.

 

(a)                                 Notwithstanding any other provision of the
Plan, no Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of the rules and regulations of the Securities and Exchange Commission
under the 1933 Act), sell such Shares, unless such offer and sale is made
(i) pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirement of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

 

(b)                                 Notwithstanding any other provision of the
Plan, if at any time the Committee shall determine that the registration,
listing or qualification of the Shares covered by an Award upon any Exchange or
under any foreign, federal, state or local law or practice, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered or
received pursuant to such Award unless and until such

 

29

--------------------------------------------------------------------------------


 

registration, listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to the Committee.  Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled.  The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.

 

17.11.              GOVERNING LAW.  To the extent not governed by federal law,
the Plan and all Award Certificates shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

17.12.              SEVERABILITY.  In the event that any provision of this Plan
is found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

 

17.13.              NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.  If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

The foregoing is hereby acknowledged as being the Citi Trends, Inc. 2012
Incentive Plan as adopted by the Board on March 20, 2012 and by the stockholders
on May 23, 2012.

 

 

Citi Trends, Inc.

 

 

 

 

By:

/s/ Bruce D. Smith

 

Its:

Chief Financial Officer

 

30

--------------------------------------------------------------------------------